Citation Nr: 1600308	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-37 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to January 1947.  He died in August 2003, and the appellant seeks to establish benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.   


FINDINGS OF FACT

1. The appellant and the Veteran were divorced in 1994.

2. The appellant and the Veteran were not married at the time of his death in August 2003.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations specify obligations on VA to provide claimants with notice and assistance with regard to substantiating their claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the appellant was not provided with a pre-adjudicatory letter informing her of how to substantiate her claim.  However, the pertinent regulations regarding determining a person's status as a surviving spouse were provided in the July 2010 Statement of the Case (SOC).  Additionally, in June 2015, the PMC sent her a letter suggesting types of evidence she could submit to support her assertion that she is the Veteran's surviving spouse.  She did not submit any of the suggested evidence and her claim was then readjudicated in the July 2015 Supplemental Statement of the Case.  

However, resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

II. Status as the Veteran's Surviving Spouse

The appellant has applied for death benefits asserting that she is the Veteran's surviving spouse.  

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and (d) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (b) (2015).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2015).

In her October 2009 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child), the appellant stated that the Veteran died in August 2003 and that she was his surviving spouse.  In block 22a of the form, (the veteran's marriages), she stated that she and the Veteran were married in January 1981 and that the marriage ended in June 1994 in "divorce."  In block 23a of the form (the appellant's marriages), she stated that she and the Veteran were married in January 1981 and that their marriage ended in June 1994 in "divorce."  Later in the form, she answered "no" to the question of whether she lived continuously with the Veteran from the date of marriage to the date of his death.  In response to the question, "[w]hat was the cause of the separation?" she answered, "[d]ivorced June of 1994."  In the section of the form addressing sources of monthly recurring income, she stated that she received child support payments "...for child after divorce."  In the "Remarks" area of the form she stated that she and the Veteran had a "...common law marriage under the State of Texas from 1981 to 1993 when divorce was final."  

The state of Texas, where the Veteran and the appellant resided, recognizes common law marriages.  The elements of a common law, or informal marriage are (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  See Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

As discussed above, the appellant was asked to submit information to support her claim such as dates and places where she and the Veteran lived together, a copy of the Veteran's death certificate, a statement from Harris County, Texas, that there was no record of she and the Veteran ever divorcing, or copies of a divorce decree.  As noted above, she did not provide any requested evidence.  It is not possible from the evidence of record whether a valid common law marriage existed between the appellant and the Veteran.  

Regardless, the appellant and the Veteran divorced in 1994, and she did not remarry.  She does not assert that she and the Veteran continuously cohabitated.  The appellant admits that she and the Veteran did not continuously cohabitate or intend to do so, as evidenced by her negative response in her October 2009 DIC claim to the question of whether she lived continuously with the Veteran from the date of marriage to the date of his death.  Additionally, in her September 2010 VA Form 9, she stated that she and the Veteran decided that they could not live under the same roof.  

The appellant's claim was denied on the basis that she and the Veteran were divorced in 1994, prior to his death in 2003.  As described in detail above, in her October 2009 claim the appellant clearly and consistently represented that she and the Veteran were divorced in 1994.  

In her March 2010 Notice of Disagreement (NOD), she stated that she and her daughter both received survivor's benefits from the Social Security Administration (SSA), and that "technically by law [she was] considered the surviving divorced spouse."  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The Board finds it significant that in her NOD, the appellant referred to herself as "divorced." 

In her September 2010 VA Form 9, which she filed after she was informed a second time via the September 2010 SOC that her claim was denied due to her divorce, she asserted that she and the Veteran were separated.  She stated that she filed for divorce but that neither she nor the Veteran signed the divorce decree, and that it was signed only by their attorneys.  She stated that she and the Veteran decided they could not live under the same roof, but owned a house together until his death.  She reiterated that she received survivor's benefits from the SSA.  She also stated that neither she nor the Veteran remarried and that her separation from the Veteran was for the safety of herself and her children.  She stated that police reports were filed and restraining orders were obtained.  

The appellant is competent to state whether she and the Veteran were divorced.  However, in this case, her statement in September 2010 that she and the Veteran were not truly divorced is not credible.  In her October 2009 claim she clearly represented that she and the Veteran were divorced, not separated.  Significantly, in response to the question, "[w]hat was the cause of the separation?" she answered, "[d]ivorced June of 1994."  She also stated that she and the Veteran were divorced in her March 2010 NOD.  The appellant has an interest in the outcome of VA's determination in this case, and this interest impacts negatively on her credibility and further reduces the weight of his opinion.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that credibility can be impeached by a showing of interest, bias, or inconsistent statements).  Only after her claim was denied twice on the basis that she and the Veteran were divorced did she assert that they were not divorced.  

In a June 2015 letter, the PMC invited the appellant to send the Veteran's death certificate, a copy of court documents regarding divorce, or a statement from Harris County, Texas, that there was no record of her divorcing the Veteran.  The appellant did not respond to the June 2015 letter or submit any of the evidence suggested by the PMC to help substantiate her claim or show that she and the Veteran were not divorced.  

A surviving spouse is defined by law as a person who was legally married to the Veteran at the time of the Veteran's death.  The Board finds the appellant's September 2010 assertion that she and the Veteran were not divorced to be not credible.  The Board also finds that she and the Veteran were divorced, not separated.  Therefore, the appellant's June 1994 divorce from the Veteran bars her from eligibility for status as the Veteran's surviving spouse, regardless of the cause of the divorce.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2015).  Thus, under the general definition of a surviving spouse, once the appellant became divorced from the Veteran, she no longer could meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2015).  

No legal exception is applicable that would allow the appellant to receive benefits.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


